13-145
    Begolli v. Holder
                                                                                   BIA
                                                                              Weisel, IJ
                                                                       A087 651 206/207
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 7th day of May, two thousand fourteen.

    PRESENT:
             JOSÉ A. CABRANES,
             DENNY CHIN,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ULIKS BEGOLLI, RREZARTA BEGOLLI,
    AKA REZARTA HALITI,
             Petitioners,

                        v.                                 13-145
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:              Joshua Bardavid, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Keith I. McManus,
                                  Senior Litigation Counsel; Brendan
                                  P. Hogan, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Uliks and Rrezarta Begolli, natives of the former

Yugoslavia and citizens of Kosovo, seek review of a January

4, 2013, decision of the BIA affirming the April 7, 2011,

decision of Immigration Judge (“IJ”) Robert D. Weisel, which

denied Uliks Begolli’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).     In re Uliks Begolli, Rrezarta Begolli, Nos. A087

651 206/207 (B.I.A. Jan. 4, 2013), aff’g Nos. A087 651

206/207 (Immig. Ct. N.Y. City Apr. 7, 2011).       We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

514 F.3d 233, 237 (2d Cir. 2008).    The applicable standards

of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009); Li Yong Cao v. U.S. Dep’t of Justice, 421
F.3d 149, 151, 156-57 (2d Cir. 2005).



                                2
    To establish eligibility for asylum or withholding of

removal, an applicant must show past persecution, or a fear

of future persecution, on account of his race, religion,

nationality, membership in a particular social group, or

political opinion.     See 8 U.S.C. §§ 1101(a)(42); 1231(b)(3).

Opposition to government corruption may constitute a

political opinion, and retaliation for expressing that

opinion may amount to political persecution.     See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 547-48 (2d Cir. 2005).        In

considering whether opposition to corruption constitutes a

political opinion, two questions to consider are whether:

(1) “the applicant’s actions were directed toward a

governing institution, or only against individuals whose

corruption was aberrational”; and (2) “the persecutor was

attempting to suppress a challenge to the governing

institution, as opposed to isolated, aberrational acts of

greed or malfeasance.”     Rodas Castro v. Holder, 597 F.3d 93,

101 (2d Cir. 2010) (internal quotations omitted).

    Substantial evidence supports the agency’s conclusion

that Begolli’s fear of harm does not amount to a fear of

retaliation based on his political opinion.     See 8 U.S.C.

§ 1252(b)(4)(B).     Begolli was not engaged in any challenge


                                3
to state corruption, but rather was harmed by individuals

who objected to his professional decisions regarding whether

to finance particular projects.   Moreover, Begolli

explicitly stated that he was not politically active, and

that his privatization work was not political.   Accordingly,

the agency reasonably concluded that Begolli had not shown

he was persecuted on account of his actual or imputed

political opinion of opposition to corruption.    See Rodas

Castro, 597 F.3d at 101.

    On appeal to the BIA, Begolli submitted new evidence

regarding his eligibility for relief based on membership in

a particular social group of those who work in furtherance

of privatization, which the BIA construed as a motion to

remand, and denied because the evidence did not establish

Begolli’s prima facie eligibility for asylum.    See Li Yong

Cao, 421 F.3d at 156.   The BIA did not abuse its discretion

in denying the motion to remand, as working in the area of

privatization in Kosovo is not a fundamental characteristic

which Begolli cannot or should not be required to change.

See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72-73 (2d Cir.

2007).   Cf. Gashi, 702 F.3d at 136-37 (holding that “a group

consisting of potential witnesses against [Kosovo Liberation


                              4
Army commander Ramush] Haradinaj” shared characteristics

that were “both immutable and visible in the Kosovar

society” so as to satisfy the legal elements of a particular

social group).

    Finally, the agency did not err in denying CAT relief,

because Begolli presented no particularized evidence that he

would be tortured by or with the acquiescence of the Kosovo

government.    See Mu Xiang Lin v. U.S. Dep’t of Justice, 432
F.3d 156, 160 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.    The pending request for oral argument in this

petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                5